DETAILED ACTION
This Office Action is in response to the AFCP entered on 4/19/2022. Claims 31-60 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,589,237 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 31, 41 and 51 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 31 (also 41 and 51 as being analogous):
“wherein training the vector engine includes: 
initializing, using the vector engine, a plurality of feature vectors representing each of the plurality of media objects, the interaction history individualized for the individual user, and each of the one or more of the plurality of lists and the plurality of titles, 
nudging the plurality of feature vectors, using the vector engine, by modifying the numerical values of the plurality of feature vectors based on a plurality of co-occurrences of (i) the plurality of lists, (ii) the plurality of media objects, (iii) words in the plurality of titles, (iv) the plurality of metadata, or (v) a combination thereof, and 
associating and storing a selection of feature vectors of the plurality of feature vectors with user activities; and 
determining the activity the individual user is engaging in by comparing similarities between (i) at least one feature vector, of the plurality of feature vectors, corresponding to the interaction history individualized for the individual user from the collected interaction data and (ii) the selection of feature vectors, of the plurality of feature vectors, which are associated with the user activities”.
The closest prior art of record, Marston et al (GB2523730A), is directed to extracting features from audio content training data and derive a vector mood space.
Another relevant prior art, Ritchie et al (US2016/0086089), is directed to creating a user taste vector based on past behavior and personality traits. 
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claims 31, 41 and 51 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 32-40, 42-50 and 52-60 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A SITIRICHE/           Primary Examiner, Art Unit 2126